DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 reading “each having adhesive” should read --each having an adhesive--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 6-7 reading “the first degree of adhesion is great that the second degree of adhesion” should read -- the first degree of adhesion is great than the second degree of adhesion --.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Lines 9-10 reading “the adhesive strength” should read --an adhesive strength--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safabash et al. (USPGPub 2003/0158520) in view of Gorman et al. (USPGPub 2004/0116866).

Re Claim 1, Safabash teaches an infusion set (Safabash Figs. 40a-40g), comprising a set (400) (as seen in Safabash Figs. 37-39 and 40g) having a catheter (402) extending from a lower surface thereof (as seen in Safabash Fig. 38; ¶ 0100-0102), the set comprising a skin contacting surface (404), the skin contacting surface (404) comprising an adhesive (406) (Safabash ¶ 0101), and a cover (416) on the adhesive (406) (Safabash ¶ 0107). However, Safabash fails to disclose the skin contacting surface comprising a plurality of concentric adhesive areas, each having adhesive; wherein a first concentric adhesive area is configured to provide a first degree of adhesion, and a second concentric adhesive area is configured to provide a second degree of adhesion, wherein the first degree of adhesion is greater than the second degree of adhesion, and a plurality of covers for the plurality of concentric adhesive areas, respectively, wherein each of the plurality of covers is one of labeled, color-coded, or textured to show the adhesive strength of the respective area covered by the cover.
	Gorman teaches an adhesive attachment apparatus (Gorman Fig. 16) comprising a skin contacting surface (180) comprising a plurality of concentric adhesive areas (as seen in Gorman Fig. 16), each having adhesive (Gorman ¶ 0124); wherein a first concentric adhesive area is configured to provide a first degree of adhesion, and a second concentric adhesive area is configured to provide a second degree of adhesion, wherein the first degree of adhesion is greater than the second degree of adhesion (Gorman ¶ 0120), wherein 416different adhesives having different strengths improves the usability of the device in different environments which may require different adhesives, and a plurality of covers (182, 184) for the plurality of concentric adhesive areas, respectively, wherein each of the plurality of covers (182, 184) is labeled to show the adhesive strength of the respective area covered by the cover allowing the user to select a particular adhesive for a particular situation (Gorman ¶ 0124, 0132). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the skin contacting surface of Safabash to comprise a plurality of concentric adhesive areas, each having adhesive; wherein a first concentric adhesive area is configured to provide a first degree of adhesion, and a second concentric adhesive area is configured to provide a second degree of adhesion, wherein the first degree of adhesion is greater than the second degree of adhesion, as disclosed by Gorman wherein different adhesives having different strengths improves the usability of the device in different environments which may require different adhesives, and a plurality of covers for the plurality of concentric adhesive areas, respectively, wherein each of the plurality of covers is labeled to show the adhesive strength of the respective area covered by the cover as disclosed by Gorman thus allowing the user to select a particular adhesive for a particular situation. 

Re Claim 2, Safabash in view of Gorman teach all of the limitations of Claim 1. Safabash fails to teach the first concentric adhesive area and the second concentric adhesive area are coplanar. Gorman teaches the first concentric adhesive area and the second concentric adhesive area being coplanar for adhering the device to a user with an amount of adhesive adequate to secure the device to the user’s skin (Gorman ¶ 0124). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the first concentric adhesive area and the second concentric adhesive area of Safabash in view of Gorman to be coplanar as disclosed by Gorman for adhering the device to a user with an amount of adhesive adequate to secure the device to the user’s skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783